Citation Nr: 9918418	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  98-03 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis

INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, which denied service connection for a back 
disability.


FINDINGS OF FACT

1.  The RO denied service connection for a back disability in 
a July 1995 rating decision; the veteran did not appeal, and 
the decision became final.  

2.  Evidence submitted subsequent to the July 1995 RO 
decision denying service connection for a back disability, 
when viewed in the light of all of the evidence of record, is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The July 1995 RO decision denying service connection for 
a back disability is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (1998).  

2.  Evidence received since the July 1995 RO decision is not 
new and material, and the claim for service connection for a 
back disability has not been reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO first denied a claim for service connection for a back 
disability in March 1966, having determined that the veteran 
had a congenital disorder which had not been aggravated in 
service.  The veteran attempted to reopen his claim in 
February 1974, but it was denied in November 1975 on a new 
and material evidence basis.  In August 1976, the Board 
denied the claim, also finding that no new and material 
evidence had been submitted.  In October 1994, the veteran 
attempted to reopen his claim, which was denied by the RO in 
July 1995.  The veteran did not appeal.  In May 1997, he 
again attempted to reopen the claim.  The RO denied the claim 
on a new and material evidence basis in August 1997.  The 
veteran appealed, and the claim is now before the Board.  

Under governing law and regulations, a claim previously and 
finally disallowed by either the Board or the RO may not be 
reopened in the absence of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38  C.F.R. §§ 3.156 
(1998); 38 C.F.R. § 20.1100, 20.1103 (1998).  New and 
material evidence means evidence not previously submitted to 
agency decision-makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 

On a claim to reopen, a three-step analysis must be conducted 
under section 5108.  Winters v. West, 12 Vet. App. 203, 205-
207 (1999) (en banc).  The first step involves a 
determination as to whether the evidence presented or secured 
since the last final disallowance of the claim is new and 
material.  38 C.F.R. § 3.156(a).  If the Board determines 
that the evidence is new and material, the Board must then 
reopen the claim and determine "whether the claim, as then 
reopened, is well grounded in terms of all the evidence in 
support of the claim, generally presuming the credibility of 
that evidence."  Elkins v. West, 12 Vet. App. 209, 218-219 
(1999) (en banc);  see also Winters, 12 Vet. App. at 106.  If 
the claim is not well grounded, that is the end of the 
matter.  Vargas-Gonzalez v. West, 12 Vet. App. 321, 327 
(1999).  If the claim is well grounded, the Board may proceed 
to evaluate the merits of the claim after ensuring that his 
duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled.  Id, quoting Winters, supra; Elkins, supra.  
Following reopening, the ultimate credibility or weight to be 
accorded such evidence must be determined as a question of 
fact.  Kightly v. Brown, 6 Vet. App. 200, 205 (1994).  

Evidence previously of record relative to a back disorder 
includes two brief incidents of back pain recorded in the 
veteran's service medical records, January 1966 and April 
1974 VA physical examination reports, a June 1975 x-ray of 
the veteran's back from a private radiologist, and a 
diagnostic radiology report from Sandia Mountain Radiology, 
dated in April 1993. 

The military records reveal that at the end of August 1954, 
the veteran was seen at an outpatient clinic for back pain 
following a trip to Yongdong.  A second outpatient record 
noted that he had had pain in his lower back and left hip for 
the prior week.  His left leg felt weak at times and hurt 
when standing.  He did not remember any injury, but stated 
that the back pain started on the long truck drive to 
Yongdong.  He was treated conservatively; there was no 
diagnosis. 

The VA examination in January 1966 provided a diagnosis of 
symptomatic congenital malformation of facets of lumbosacral 
area, whereas the VA examination in April 1974 revealed a 
history of low back pain incurred several years before while 
lifting a bale of hay.  An x-ray taken in conjunction with 
the April 1974 examination showed degenerative disc disease 
involving L5-S1.  The June 1975 x-ray report noted changes of 
mild osteoarthritis involving most of the dorsal and lumbar 
spine and possible disc disease at the L5-S1 level.  The 
radiology report from Sandia Mountain Radiology disclosed 
that degenerative joint disease was present at the mid to 
lower cervical vertebrae, throughout the mid to lower 
thoracic segments and throughout the lumbar spinal area.  An 
old fracture deformity was noted at L2.  Additionally, 
cervical, thoracic, and lumbar abnormalities were also noted 
and attributed, generally, to the arthritic disease.  

Evidence submitted to support the reopening of this claim 
includes the above service medical records, the Sandia 
Mountain Radiology report, the veteran's March 1999 hearing 
testimony, a photograph, purportedly of the veteran, and a VA 
x-ray report, dated in January 1999.  

The service medical records and the Sandia Mountain Radiology 
report are clearly duplicative, having been submitted 
previously.  The hearing testimony, photograph, and x-ray 
report are new in that they had not been seen or evaluated by 
the RO relative to its July 1995 decision.  

The veteran testified at his hearing that he had "injured" 
his back due to trauma from driving over poor roads while 
serving as a truck driver in Korea.  He contended that he had 
exacerbated this back injury or possibly even fractured the 
L2 vertebra when he had fractured his ankle.  To support this 
latter contention, he submitted a copy of a photograph, 
purportedly a picture of the veteran, standing on crutches 
with his lower right leg in a cast.  He stated that the 
negative had been somehow reversed as it was being developed 
and that it was actually his left ankle which had been 
fractured.  

The hearing testimony, while new, is merely cumulative of 
evidence previously presented.  The veteran has expressed 
numerous times since his initial claim in November 1965 that 
a current back disability, however characterized, was related 
to his military duties, despite repeated findings by the RO 
and the Board that his back pains in service were of an acute 
and transitory nature and did not indicate the presence of an 
acquired back disability.  Both RO and the Board pointed out 
in their decisions that the veteran's discharge examination 
from service in January 1955 had not noted a back disorder 
and that a subsequent VA orthopedic examination revealed a 
symptomatic congenital malformation of facets of the 
lumbosacral area.  Decisions also noted that possible disc 
disease with arthritic changes had not demonstrated until 
1974 (nearly 20 years after separation from service.)  

As to the photograph, this shows nothing more than an ankle 
injury, with the veteran apparently supporting himself on 
crutches.  There is no medical evidence to support the 
veteran's contentions of a concurrent back injury.  Hence the 
photograph is not material to the claim for a back 
disability.  

The recent VA x-ray report provides an impression of 
degenerative disc disease, L1-2 and L5-S1; spondylosis 
deformans, and Schmorl's nodes of L2, but does not link any 
of the back disorders to service.  This evidence simply shows 
the existence of chronic disability many years after service.  
It is therefore cumulative of evidence previously of record.  

After having carefully reviewed the additional evidence, the 
Board has concluded that it is neither new nor material.  
None of this evidence, by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  Unless a veteran submits new and material evidence, a 
finally disallowed claim cannot be reopened.  Green (John H.) 
v. Derwinski, 4 Vet. App. 382 (1993).  

Accordingly, since the veteran has not submitted new and 
material evidence, his claim may not be reopened.  


ORDER

New and material evidence not having been submitted to reopen 
the claim for service connection for a back disability, the 
claim is not reopened and the appeal is denied.  



		
	NANCY I. PHILLIPS	
	Member, Board of Veterans' Appeals



 

